Order filed August 6, 2015




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00241-CV
                                    ____________

             LISA PRIYMAK AND GAREGUIN STEP, Appellant

                                         V.

                              KROGER CO., Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2014-19634

                                     ORDER

      Appellant’s brief was due July 20, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 21, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM